UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6033



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE EDWARD HAYNES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-90-30-A, CA-95-1109-AM)


Submitted:   April 29, 1999                    Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Joseph Link, Jr., Silver Spring, Maryland, for Appellant.
Bernard James Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Edward Haynes seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Haynes’

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See United States v. Haynes,

Nos. CR-90-30-A; CA-95-1109-AM (E.D. Va. Nov. 17, 1998).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2